       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                                    §        CASE NO: 18-31274
IHEARTMEDIA, INC., et al                                  §
       Debtors.                                           §        CHAPTER 11
                                                          §
WILMINGTON SAVINGS FUND                                   §
SOCIETY, FSB                                              §
      Plaintiff.                                          §
                                                          §
VS.                                                       §        ADVERSARY NO. 18-03052
                                                          §
IHEARTCOMMUNICATIONS, INC.; fka                           §
CLEAR CHANNEL COMMUNICATIONS.                             §
INC., et al.                                              §
        Defendants.                                       §

                     NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s)

     1. Name(s) of appellant(s):         Wilmington Savings Fund Society, FSB, Solely in its
                                         Capacity as Successor Indenture Trustee to the 6.875%
                                         Senior Notes Due 2018 and 7.25% Senior Notes Due
                                         2027, and Not In Its Individual Capacity

     2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
        of this appeal:

          For appeals in an adversary proceeding.
          ; Plaintiff
           Defendant
           Other (describe) __________________

Part 2: Identify the subject of this appeal

     1. Describe the judgment, order, or decree appealed from: Judgment [D.I. 264] and
        Memorandum Opinion [D.I. 263], attached hereto as Exhibits A and B, respectively.

     2. State the date on which the judgment, order, or decree was entered: January 15, 2019




Official Form 417A                 Notice of Appeal and Statement of Election               Page 1
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 2 of 9



Part 3: Identify the other parties to the appeal

List the names of all the parties to the judgment, order, or decree appealed from the names,
addresses, and telephone numbers of their attorneys:

1. Wilmington Savings Fund, FSB, as indenture                    Robin Russell (TX Bar No. 17424001)
   trustee, Plaintiff                                            Timothy A. Davidson II (TX Bar No.
                                                                 24012503)
                                                                 Ashley L. Harper (TX Bar No. 24065272)
                                                                 HUNTON ANDREWS KURTH LLP
                                                                 600 Travis, Suite 4200
                                                                 Houston, Texas 77002
                                                                 Telephone: (713) 220-3810
                                                                 Facsimile: (713) 220-4284
                                                                 E-mail: rrussell@HuntonAK.com
                                                                         taddavidson@HuntonAK.com
                                                                         ashleyharper@HuntonAK.com


                                                                 Seth H. Lieberman
                                                                 Patrick Sibley
                                                                 Matthew W. Silverman
                                                                 PRYOR CASHMAN LLP
                                                                 7 Times Square
                                                                 New York, New York 10036
                                                                 Telephone: (212) 421-4100
                                                                 Facsimile: (212) 326-0806
                                                                 E-mail: slieberman@pryorcashman.com
                                                                         psibley@pryorcashman.com
                                                                         msilverman@pryorcashman.com


                                                                 Jason N. Zakia
                                                                 WHITE & CASE LLP
                                                                 227 West Monroe Street, Suite 3900
                                                                 Chicago, Illinois 60606-5055
                                                                 Telephone: (312) 881-5400
                                                                 Email: jzakia@whitecase.com


                                                                 Thomas E Lauria (TX Bar No. 11998025)
                                                                 Erin R. Rosenberg
                                                                 WHITE & CASE LLP
                                                                 200 South Biscayne Blvd, Suite 4900
                                                                 Miami, Florida 33131
                                                                 Telephone: (305) 371-2700


Official Form 417A               Notice of Appeal and Statement of Election                      Page 2
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 3 of 9



                                                            Facsimile: (305) 358-5744
                                                            E-mail: tlauria@whitecase.com
                                                                    erin.rosenberg@whitecase.com


                                                            J. Christopher Shore
                                                            Harrison L. Denman
                                                            Mark P. Franke
                                                            WHITE & CASE LLP
                                                            1221 Avenue of the Americas
                                                            New York, New York 10020
                                                            Telephone: (212) 819-8200
                                                            Facsimile: (212) 354-8113
                                                            E-mail: cshore@whitecase.com
                                                                     harrison.denman@whitecase.com
                                                                     mark.franke@whitecase.com


2. iHeartCommunications, Inc., f/k/a Clear                  Patricia B. Tomasco (TX Bar No.
   Channel Communications, Inc., AMFM                       01797600)
   Broadcasting Licenses, LLC, AMFM                         Matthew D. Cavenaugh (TX Bar No.
   Broadcasting Inc., AMFM Operating, Inc.,                 24062656)
   AMFM Radio Licenses, LLC, AMFM Texas                     Jennifer F. Wertz (TX Bar No. 24072822)
   Licenses, LLC, AMFM Texas, LLC, Capstar                  JACKSON WALKER LLP
   Radio Operating Company, and Capstar TX,                 1401 McKinney Street, Suite 1900
   LLC, Defendants                                          Houston, Texas 77010
                                                            Telephone: (713) 752-4200
                                                            Facsimile: (713) 752-4221
                                                            E-mail: ptomasco@jw.com
                                                                     mcavenaugh@jw.com
                                                                     jwertz@jw.com


                                                            James H.M. Sprayregen, P.C.
                                                            Anup Sathy, P.C.
                                                            Brian D. Wolfe
                                                            William A. Guerrieri
                                                            Stephen C. Hackney P.C.
                                                            Richard U.S. Howell
                                                            KIRKLAND & ELLIS LLP
                                                            KIRKLAND & ELLIS
                                                            INTERNATIONAL LLP
                                                            300 North LaSalle Street
                                                            Chicago, Illinois 60654
                                                            Telephone: (312) 862-2000
                                                            Facsimile: (312) 862-2200


Official Form 417A          Notice of Appeal and Statement of Election                      Page 3
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 4 of 9



                                                               E-mail: james.sprayregen@kirkland.com
                                                                       anup.sathy@kirkland.com
                                                                       brian.wolfe@kirkland.com
                                                                       will.guerrieri@kirkland.com
                                                                       shacknewy@kirkland.com
                                                                       rhowell@kirkland.com

                                                               Christopher J. Marcus, P.C.
                                                               KIRKLAND & ELLIS LLP
                                                               KIRKLAND & ELLIS
                                                               INTERNATIONAL LLP
                                                               601 Lexington Avenue
                                                               New York, New York 10022
                                                               Telephone: (212) 446-4800
                                                               Facsimile: (212) 446-4900
                                                               E-mail:
                                                               christopher.marcus@kirkland.com


3. Davidson Kempner Distressed Opportunities                   Thomas A. Howley (TX Bar No.
   Fund, LP, Davidson Kempner Distressed                       24010115)
   Opportunities International Ltd., Davidson                  JONES DAY
   Kempner Institutional Partners, L.P., Davidson              717 Texas, Suite 3300
   Kempner International Ltd., Davidson Kempner                Houston, Texas 77002
   Partners, Franklin Custodian Funds – Franklin               Telephone: (832) 239-3939
   Income Fund, Franklin Templeton Variable                    Facsimile: (832) 239-3600
   Insurance Products Trust – Franklin Income VIP              E-mail: tahowley@jonesday.com
   Fund, Gordel Capital Limited, Midtown
   Acquisitions L.P., M.H. Davidson & Co., OZ
   Credit Opportunities Master Fund Ltd., OZ                   Bruce S. Bennett
   Enhanced Master Fund, Ltd., OZ GC                           Joshua M. Mester
   Opportunities Master Fund, Ltd., OZ Master                  James O. Johnston
   Fund, Ltd., OZSC II, L.P., PIMCO Balanced                   JONES DAY
   Income Fund (Canada), PIMCO Bermuda Trust                   555 South Flower Street, Fiftieth Floor
   II: PIMCO Bermuda Income Fund (M), PIMCO                    Los Angeles, California 90013
   Bermuda Trust IV: PIMCO Global High Yield                   Telephone: (213) 489-3939
   Strategy Fund, PIMCO Global Income                          Facsimile: (213) 243-2539
   Opportunities Fund, PIMCO Horseshoe Fund,                   E-mail: bbennett@jonesday.com
   LP, PIMCO Monthly Income Fund (Canada),                             jmester@jonesday.com
   collectively, the “Senior Creditors,” Intervenor                    jjohnston@jonesday.com
   Defendants




Official Form 417A             Notice of Appeal and Statement of Election                        Page 4
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 5 of 9



                                                         Morgan R. Hirst
                                                         JONES DAY
                                                         77 West Wacker Drive, Suite 3500
                                                         Chicago, Illinois 60601
                                                         Telephone: (312) 782-3939
                                                         Facsimile: (312) 782-8585
                                                         E-mail: mhirst@jonesday.com


4.     Official Committee of Unsecured                   Marty L. Brimmage Jr. (TX Bar No. 00793386)
       Creditors, Intervenor                             Lacy M. Lawrence (TX Bar No. 24055913)
                                                         AKIN GUMP STRAUSS HAUER & FELD
                                                         LLP
                                                         1700 Pacific Avenue, Suite 4100
                                                         Dallas, Texas 75201
                                                         Telephone: (214) 969-2800
                                                         Facsimile: (214) 969-4343
                                                         E-mail: mbrimmage@akingump.com
                                                         llawrence@akingump.com


                                                         Ira S. Dizengoff
                                                         Philip C. Dublin
                                                         AKIN GUMP STRAUSS HAUER & FELD
                                                         LLP
                                                         One Bryant Park
                                                         New York, New York 10036-6745
                                                         Telephone: (212) 872-1000
                                                         Facsimile: (212) 872-1002
                                                         E-mail: idizengoff@akingump.com
                                                         pdublin@akingump.com


5.     Delaware Trust Company, solely in its             William R. Greendyke
       capacity as successor indenture trustee           Jason Boland
       under that certain indenture dated June           NORTON ROSE FULBRIGHT US LLP
       21, 2013 for those certain 2021 Notes,            1301 McKinney, Suite 5100
       Intervenor Plaintiff                              Houston, Texas 77010
                                                         Telephone: (713) 651-5193
                                                         Facsimile: (713) 651-5246
                                                         E-mail:
                                                         william.greendyke@nortonrosefulbright.com
                                                         jason.bolan@nortonrosefulbright.com




Official Form 417A                Notice of Appeal and Statement of Election                  Page 5
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 6 of 9



                                                       Marian Baldwin Fuerst
                                                       Christy Rivera
                                                       NORTON ROSE FULBRIGHT US LLP
                                                       1301 Avenue of the Americas
                                                       New York, New York 10019
                                                       Telephone: (212) 408-5100
                                                       Facsimile: (212) 541-5369
                                                       E-mail:
                                                       marian.baldwin@nortonrosefulbright.com
                                                       christy.rivera@nortonrosefulbright.com


                                                       Benjamin I. Finestone
                                                       Monica Tarazi
                                                       Victor Noskov
                                                       QUINN EMANUEL URQUHART &
                                                       SULLIVAN LLP
                                                       51 Madison Avenue, 22nd Floor
                                                       New York, New York 10010
                                                       Telephone: (212) 849-7100
                                                       Facsimile: (212) 849-7100
                                                       E-mail: benjaminfinestone@quinnemanuel.com
                                                       monicatarazi@quinnemanuel.com
                                                       victornoskov@quinnemanuel.com


                                                       K. John Shaffer
                                                       QUINN EMANUEL URQUHART &
                                                       SULLIVAN LLP
                                                       865 South Figueroa St., 10th Floor
                                                       Los Angeles, California 90067
                                                       Telephone: (213) 443-3000
                                                       Facsimile: (213) 443-3100
                                                       E-mail: johnshaffer@quinnemanuel.com


6.     UMB Bank, National Association, solely          Eric R. Wilson
       in its capacity as successor indenture          William S. Gyves
       trustee for the 11.25% Priority                 Kristin S. Elliott
       Guarantee Notes due 2021, Intervenor            KELLEY DRYE & WARREN LLP
       Defendant                                       101 Park Avenue
                                                       New York, New York 10178
                                                       Telephone: (212) 808-7800
                                                       Facsimile: (212) 808-7897
                                                       E-mail: ewilson@kelleydrye.com
                                                       wgyves@kelleydrye.com


Official Form 417A              Notice of Appeal and Statement of Election                    Page 6
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 7 of 9



                                                           kelliott@kelleydrye.com


7.     BOKF, National Association, solely in               Paul J. Ricotta
       its capacity as successor indenture                 Kaitlin R. Walsh
       trustee for the 9% Priority Guarantee               MINTZ, LEVIN, COHN, FERRIS,
       Notes due 2021, Intervenor Defendant                GLOVSKY AND POPEO, P.C.
                                                           666 Third Avenue
                                                           New York, New York 10017
                                                           Telephone: (212) 935-3000
                                                           Facsimile: (212) 983-3115
                                                           E-mail: pjricotta@mintz.com
                                                                    krwalsh@mintz.com


8.     U.S. Bank National Association, solely              John F. Sullivan III (Federal ID No. 9761)
       in its capacity as indenture trustee for the        K&L GATES LLP
       10.625% Priority Guarantee Notes due                100 Main Street, Suite 2550
       2023, Intervenor Defendant                          Houston, Texas 77002
                                                           Telephone: (713) 815-7300
                                                           Facsimile: (713) 815-7301
                                                           Email: john.sullivan@klgates.com


                                                           Sven T. Nylen
                                                           Nora E. Becerra
                                                           K&L GATES LLP
                                                           70 West Madison Street, Suite 3100
                                                           Chicago, Illinois 60602-4207
                                                           Telephone: (312) 781-7235
                                                           Facsimile: (312) 345-9979
                                                           Email: sven.nylen@klgates.com
                                                           nora.becerra@klgates.com


9.     Wilmington Trust, National Association,             Michael D. Warner (TX Bar No. 00792304)
       solely in its capacity as successor                 COLE SCHOTZ P.C.
       indenture trustee for the 9% Priority               301 Commerce Street, Suite 1700
       Guaranty Notes due 2019, Intervenor                 Fort Worth, Texas 76102
       Defendant                                           Telephone: (817) 810-5265
                                                           Email: mwarner@coleschotz.com


                                                           Jayme T. Goldstein
                                                           Daniel A. Fliman
                                                           STROOCK & STROOCK & LAVAN LLP


Official Form 417A                  Notice of Appeal and Statement of Election                     Page 7
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 8 of 9



                                                         180 Maiden Lane
                                                         New York, New York 10038-4982
                                                         Telephone: (212) 806-5400
                                                         Email: jgoldstein@stroock.com
                                                         dfliman@stroock.com


10. Computershare Trust Company, N.A.                    Keith M. Aurzada (TX Bar No. 24009880)
    and Computershare Trust Company of                   BRYAN CAVE LEIGHTON PAISNER LLP
    Canada, solely in their capacity as                  JPMorgan Chase Tower
    successor indenture trustee with respect             2200 Ross Avenue, Suite 3300
    to the 9% Priority Guarantee Notes due               Dallas, Texas 75201
    2022, Intervenor Defendants                          Telephone: (214) 721-8041
                                                         Facsimile: (214) 220-6741
                                                         E-mail: Keith.Aurzada@bclplaw.com


                                                         Stephanie Wickouski
                                                         Howard M. Rogatnick
                                                         Laith J. Hamdan
                                                         BRYAN CAVE LEIGHTON PAISNER LLP
                                                         1290 Avenue of the Americas
                                                         New York, New York 10104
                                                         Telephone: (212) 541-2000
                                                         Facsimile: (212) 541-4630
                                                         E-mail: Stephanie.Wickouski@bclplaw.com
                                                         HMRogatnick@bclplaw.com
                                                         Laith.Hamdan@bclplaw.com


Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

If a Bankruptcy Appellate Panel is available in the judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

       Appellant(s) elect to have the appeal heard by the United States District Court rather
           than by the Bankruptcy Appellate Panel.




Official Form 417A                Notice of Appeal and Statement of Election                Page 8
       Case 4:19-cv-00289 Document 1-1 Filed on 01/28/19 in TXSD Page 9 of 9



Part 5. Sign below

Respectfully submitted


/s/ Timothy A. Davidson II                                                Date: January 25, 2019
Timothy A. Davidson II (TX Bar No. 24012503)
HUNTON ANDREWS KURTH LLP
600 Travis, Suite 4200
Houston, Texas 77002
Telephone: (713) 220-3810
Facsimile: (713) 220-4284
E-mail: taddavidson@HuntonAK.com




Official Form 417A           Notice of Appeal and Statement of Election                        Page 9
